Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-18-00190-CV

                       IN RE THE GUARDIANSHIP OF JAMES FAIRLEY

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 4, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus, a motion for emergency injunctive relief,

and an amended motion for emergency injunctive relief. In her petition, relator complains about

numerous trial court orders, some issued as early as 2014, in the guardianship proceeding of her

father. Relator asserts the trial court abused its discretion in entering void orders; therefore, she is

entitled to seek mandamus relief.

           As the party seeking mandamus relief, relator “had the burden of providing this Court with

a sufficient record to establish [her] right to mandamus relief.” Walker v. Packer, 827 S.W.2d
833, 837 (Tex. 1992) (orig. proceeding). Relator attached copies of the orders, various motions,

the transcript of a March 19, 2013 hearing at which an agreement between all parties was read into


1
  This proceeding arises out of Cause No. 2011PC1068, styled In re Guardianship of James E. Fairley, An
Incapacitated Person, pending in the Probate Court No 2, Bexar County, Texas, the Tom Rickhoff presiding. The
Honorable Polly Jackson Spencer signed some of the orders at issue in this proceeding.
                                                                                          04-18-00190-CV


the record, and copies of other documents. However, because it appears evidentiary hearings were

held on the subject matter of some or all of the orders, relator had the burden of providing this

court with a reporter’s record from any hearing. Id. Relator provides no mandamus record to

show she presented evidence at any hearing or brought her complaints to the attention of the trial

court.

          Because relator failed to provide us with a sufficient record, she is not entitled to the relief

sought. See id. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a). The emergency motion and the amended emergency motion for injunctive relief are also

denied.


                                                      PER CURIAM




                                                    -2-